Citation Nr: 1809545	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hemangiomas of the liver as due to chemical exposure and or as secondary to medications for service-connected carcinoma of the right testicle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for liver hemangiomas is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that his liver hemangiomas was caused by either his exposure to chemicals while in service and or due to medications he took to cure his carcinoma of the right testicle.  See July 2011 Statement In Support of Claim. 

The Veteran claims that while working on torpedoes, the valve on an auto fuel tanker broke, causing a spill.  See November 2012 Notice of Disagreement; December 2016 Board Hearing.  While attempting to manage the spill, another individual spilled auto fuel on his face which he ingested.  Id.  

The Veteran's service treatment records show that the Veteran helped manage a fuel II waste oil spill.  See April 1984 Military Personnel Records.  The Veteran's records also show that he swallowed Otto Fuel II.  See April 1984 Medical Record

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not yet been afforded a VA examination of his claimed disability.  The evidence of record reflects a current diagnosis of liver hemangiomas.  See January 2006 Health Note.  As there is insufficient evidence to decide the nexus element of this case, the Veteran should be provided with VA examinations for opinions addressing the nature and etiology of his claimed liver hemangiomas.  McLendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Moreover, the Veteran has identified potentially relevant treatment records which have not yet been obtained.  During his 2016 Board hearing, the Veteran mentioned receiving treatment for his liver hemangiomas by Dr. Christopher Miera as well as additional treatment at the Greensboro Orthopedic and Internal Medicine Rehab.  On remand, efforts should be undertaken to obtain these records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Christopher Miera and Greensboro Orthopedic and Internal Medicine Rehab.  

2.  Thereafter, schedule the Veteran for an appropriate examination for his liver hemangioma.  The entire claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete history pertinent to the Veteran's liver hemangioma, and examining the Veteran, the examiner must render an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any liver hemangioma had its clinical onset during active service or is related to any incident of service, to include chemical exposure to auto fuel II and/or trichloroethylene.

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's liver hemangioma was either (i) caused or (ii) aggravated (made worse by) by medications prescribed for his service-connected carcinoma of the right testicle.  

In responding to (a), the examiner should consider and address the following:

* The Veteran's service records show that he helped manage a fuel II waste oil spill.  See April 1984 Military Personnel Records;

* The Veteran's service treatment record show that he swallowed Otto Fuel II.  See April 1984 Medical record; and 

* The Veteran's statements that chemicals soaked through his protective gear to his skin.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of his symptoms, the examiner must provide a reason for doing so.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




